Citation Nr: 1026582	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis, including 
joint swelling as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, including as 
due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968 and from November 1990 to June 1991.  He also had 
service in the Army National Guard of Alabama.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Veteran testified before the undersigned at a hearing in 
April 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the Veteran's appeal.

First, the Board observes that the Veteran reported that he 
served in the Army National Guard from the time of his separation 
from his first period of active duty in February 1968 until 1996.  
He testified that he served with the 1165th MP Battalion Company 
in Butler, Alabama.  However, because the only medical records 
from the Veteran's National Guard service that appear in the 
record are dated from 1980 to 1991, it appears that additional 
records are missing.  Therefore, a remand to request these 
records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them).

At his hearing, the Veteran testified that he had hearing 
examinations performed by Ford Motor Company while employed there 
from 1968 until 1976 in Cleveland, Ohio.  However, these records 
are not found in the claims file.  Therefore, a remand to obtain 
these records is also required.  Id.

Additionally at his hearing, the Veteran placed VA on notice that 
he has received regular treatment at the Tuscaloosa VA Medical 
Center (VAMC) since 2004 or 2005.  Additionally, his conservator 
notified the RO that the Veteran received treatment at the 
Montgomery VAMC.  However, a review of the record does not reveal 
any VAMC treatment records.  Therefore, a remand to request these 
records is also required.  See 38 U.S.C.A. § 5103A(b); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators 
are deemed to have constructive notice of VA treatment records).

The Veteran has claimed that he has fatigue and joint swelling as 
the result of undiagnosed illnesses from his service in the Gulf 
War.  A diagnosis of Gulf War syndrome requires, among other 
things, objective indications of a chronic disability resulting 
from an illness as established by history, physical examination, 
and laboratory tests that have either (1) existed for 6 months or 
more, or (2) exhibited intermittent episodes of improvement and 
worsening over a 6-month period.  38 C.F.R. § 3.317 (2009).  The 
Veteran has not been afforded an examination to determine if he 
has Gulf War syndrome.  Accordingly, a remand to obtain such an 
examination is also required.  See 38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim of service connection for bilateral 
hearing loss, given the records of hearing loss found in the 
service and reserve service medical records as well as the 
Veteran's competent and credible complaints regarding having 
difficulty hearing people talk, the Board also finds that a 
remand is required to provide him with a VA examination to 
ascertain the origins of any current hearing loss.  Id; Also see 
38 C.F.R. §§ 3.303, 3.385 (2009); Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should obtain and associate with the record 
the Veteran's personnel and treatment records from the 
1165th MP Battalion Company in Butler, Alabama dated 
from 1968 to 1980.  The RO/AMC in trying to obtain 
these records should contact both the National 
Personnel Records Center (NPRC) and the Head Quarters 
for the 1165th MP Battalion Company in Butler, 
Alabama.  Because these are Federal records, efforts 
to obtain the requested records should be ended only 
if it is concluded that the records sought do not 
exist or that further efforts to obtain those records 
would be futile.  If the records cannot be located or 
no such records exist, the Veteran should be notified 
in writing. 

2.	The RO/AMC, after obtaining an authorization from the 
Veteran, should obtain and associate with the record 
all of his audiological examinations and any other 
medical records, dated from 1968 to 1976, from the 
Ford Motor Company in Cleveland, Ohio.  If the records 
cannot be located or no such records exist, the 
Veteran should be notified in writing. 

3.	The RO/AMC should obtain and associate with the record 
all of the Veteran's post-1968 treatment records from 
the Tuscaloosa VAMC and Montgomery VAMC.  Because 
these are Federal records, efforts to obtain the 
requested records should be ended only if it is 
concluded that the records sought do not exist or that 
further efforts to obtain those records would be 
futile.  If the records cannot be located or no such 
records exist, the Veteran should be notified in 
writing.  

4.	After completing the above development to the extent 
possible, the RO/AMC should schedule the Veteran for 
examinations by appropriate VA examiners to obtain 
opinions as to the diagnoses as well as the origins of 
the claimant's alleged joint swelling and fatigue.  
Send the claims folder to the examiners for review in 
conjunction with the examinations.  The examiners 
should state in the reports that they have reviewed 
the claims folder.  All indicated tests and studies 
should be accomplished and all clinical findings 
should be reported in detail.  Based on a review of 
the claims folder and the examination of the Veteran, 
the examiners are to provide answers to the following 
questions:
a.	Is it as likely as not that the Veteran suffers 
from chronic disabilities manifested by joint 
swelling and/or fatigue? 
b.	If so, what are the diagnoses? 
c.	As to each diagnosed disability, provide an 
opinion as to whether it is as likely as not that 
it had its onset during his military service or 
was caused by an incident that occurred during a 
period of military service, to include service in 
the Southwest Asia theater of operations during 
the Gulf War?  
d.	If the Veteran's diagnoses include arthritis, 
provide an opinion as to whether it is as likely 
as not that it manifested itself to a compensable 
degree in the first post-service year following 
his separation from his second period of active 
duty in June 1991? 
e.	If the joint swelling and/or fatigue cannot be 
associated with a known clinical diagnosis, 
specify whether the Veteran has objective 
indications of a chronic disability resulting 
from an illness manifested by joint swelling or 
fatigue, as established by history, physical 
examination, and laboratory tests, that have 
either (1) existed for 6 months or more or (2) 
exhibited intermittent episodes of improvement 
and worsening over a 6-month period? 
f.	If so, the examiner should provide an opinion as 
to whether the Veteran has an undiagnosed illness 
manifested by joint swelling and/or fatigue?

Note 1:  The examiner is advised that the term "as 
likely as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion is 
so evenly divided that it is medically sound to find 
in favor of causation as to find against causation.  
More likely and as likely support the contended causal 
relationship; less likely weighs against the claim.  

5.	After completing the above development to the extent 
possible, the RO/AMC should schedule the Veteran for 
an audiological examination to obtain an opinion as to 
the etiology of any current hearing loss.  Send the 
claims folder to the examiner for review in 
conjunction with the examination.  The examiner should 
state in the report that he had reviewed the claims 
folder.  All indicated tests and studies should be 
accomplished and all clinical findings should be 
reported in detail.  Based on a review of the claims 
folder and the examination of the Veteran, the 
examiner is to provide answers to the following 
questions:
a.	Is it as likely as not that the Veteran entered 
either of his periods of active duty with hearing 
loss in either ear as defined by VA at 38 C.F.R. 
§ 3.385 (2009)? 
b.	If the Veteran entered either of his periods of 
active duty with hearing loss in either ear as 
defined by VA, is it as likely as not that the 
hearing loss was aggravated by that period of 
active duty? 
c.	Is it as likely as not that any current hearing 
loss is causally or etiologically related to any 
of the Veteran's periods of military service?  
d.	Is it as likely as not that hearing loss in 
either ear manifested itself to a compensable 
degree in the first year following the Veteran's 
separation from his second period of active duty 
in June 1991? 

Note 1:  In providing the requested opinions, the 
examiner is advised that "aggravation" is defined 
for legal purposes as a chronic worsening of the 
underlying condition, as opposed to a temporary flare-
up of symptoms.  

Note 2:  The examiner is advised that the term "as 
likely as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion is 
so evenly divided that it is medically sound to find 
in favor of causation as to find against causation.  
More likely and as likely support the contended causal 
relationship; less likely weighs against the claim.  

6.	After undertaking the above development, the RO/AMC 
should provide the Veteran with updated Veterans 
Claims Assistance Act of 2000 (VCAA), notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 
(2009) including notice of the laws and regulations 
governing aggravation and Gulf War syndrome.

7.	Following the completion of the above development and 
after undertaking any additional evidentiary and/or 
procedural development which it deems to be necessary, 
the RO/AMC should readjudicate the Veteran's claims.  
If any of the benefits sought on appeal remains 
denied, the RO/AMC should provide the Veteran and his 
representative with a supplemental statement of the 
case and allow an appropriate period of time for 
response.  Thereafter, the claims folders should be 
returned to the Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

